Title: From James Madison to Francis Glass, 8 April 1821
From: Madison, James
To: Glass, Francis


                
                    Sir
                    Montpr. Apl. 8. 1821
                
                I have recd. your letter of Mar. 3. on the subject of your “Life of Washington written in Latin for the use of Schools.”
                If it were less foreign to my inclination to be distinguished by a Dedication, I should recommend as more expedient, that you should bestow that mark of respect, on some one who would find it more practicable to give value to his acceptance of it by a previous examination of the work, and whose known critical knowledge of the Language would satisfy the public of the merit of its execution. This precaution is rendered particularly worthy of attention, by the difficulty of giving to Modern Latinity, the classical purity requisite for a School Book, & by the fewness of Examples, in which the undertaking has been regarded as successful.
                I regret the failure of your laudable efforts to make your acquirements a resource for the maintenance of your family; and wish that your future ones may be more fortunate. With respect
                
                    J. M
                
            